Citation Nr: 0210231	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for flat feet.

(The issue of entitlement to service connection for a right 
shoulder disability will be the subject of a later decision 
by the Board).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on initial active duty for training from 
April 1964 to September 1964, with subsequent Army National 
Guard service.

This appeal arises from a November 1997 decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
entitlement to service connection for a right shoulder 
disability and flat feet.  

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to service connection for a right shoulder 
disability.  When the Board completes this development, it 
will notify the veteran as required by Rule of Practice 903.  
67 Fed. Reg. 3,099-3,105 (Jan. 23 2002) (to be codified at 
38 C.F.R. § 20.903).  The Board will then wait for, and 
review, a response to the notice and, thereafter, prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The appellant served on active duty for training from 
April 1964 to September 1964.

2.  Competent medical evidence does not establish that the 
appellant has flat feet that are causally related to his 
military service.


CONCLUSION OF LAW

Flat feet were not incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statement of the Case, Board remand, and 
March 2001 development letter issued during the pendency of 
the appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  A VA 
examination was conducted in April 2001, and a copy of this 
report has been associated with the file.  Under these 
circumstances, the appellant has been made aware of the 
information and evidence needed to substantiate his claim, 
and there is no reasonable possibility that further 
assistance to the appellant will aid in substantiating his 
claim.  Further, in light of the above development, the Board 
finds that the obligation that the RO provide the claimant 
with any notice about how the responsibilities are divided 
between VA and the claimant in obtaining evidence is now 
moot.  For these reasons, further development to comply with 
the notice and duty to assist provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001) is not warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The term "active military service" includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from a covered disease 
which occurred during such training.  38 U.S.C.A. § 101(24) 
(West Supp. 2001); 38 C.F.R. § 3.6(a) (2001) as amended by 66 
Fed. Reg. 48558-48561 (2001); 67 Fed. Reg. 49584-49585 
(2001).  The term "active duty" means, in part, full-time 
duty in the Armed Forces, other than active duty for 
training.  38 U.S.C.A. § 101(21)(A) (West 1991); 38 C.F.R. § 
3.6(b) (2001).  The term "active duty for training" means, 
in part, full-time duty in the Armed Forces performed by 
Reserves for training purposes, and in the case of members of 
the Army National Guard of any State, full-time duty under 
section 316, 502, 503, 504, or 505 of title 32.  38 U.S.C.A. 
§ 101(22) (West 1991); 38 C.F.R. § 3.6(c)(1), (3) (2001).  
Members of the National Guard of the United States and the 
Air National Guard of the United States are included as 
Reserves.  38 U.S.C.A. § 101(26), (27) (West 1991); 38 C.F.R. 
§ 3.7(m) (2001).  

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App 488, 495-98 
(1997).
 Service medical records are completely devoid of any 
complaints or findings referable to flat feet.  The 
appellant's September 1964 military examination for release 
from active duty revealed that he denied any history of 
"foot trouble," and his feet and musculoskeletal system 
were described as normal.

A July 1998 statement from the appellant's former wife was 
submitted.  She reported that she was married to the 
appellant while he was in basic training and that he began 
having physical problems with his feet.  She claimed that he 
began wearing arch supports while in basic training because 
he was not able to walk without them.  She reported that the 
appellant had not been able to walk barefoot since basic 
training in 1964.

At his October 1998 hearing on appeal, the appellant 
testified that he had no problems with his feet prior to 
service.  He wore regular shoes and could walk barefoot.  He 
reported that, during basic training, he went on sick call 
for foot pain and got some arch supports.  He indicated that 
he made it through service that way.  He claimed that since 
then he could not walk barefoot.  He indicated that he told 
his "old" doctor about his foot problems just "the other 
day" so there are no treatment records since service to 
indicate any foot problems.  His wife also testified that the 
appellant had trouble walking without shoes.  The appellant 
claimed that the first doctor to diagnose flat feet was a 
doctor when he filed for Social Security.

Statements were submitted from the appellant's daughter, 
stepdaughter, and stepson, who reported that they recalled 
that the appellant had foot problems while they were 
children, which he claimed were from marching in service, and 
that he almost always wore shoes.

A November 1998 statement from a comrade of the appellant's 
during service, S.C., was also submitted.  He reported that 
the appellant had some trouble with his feet, and that the 
appellant had difficulty walking without pain.  

A November 1998 examination reported to be from Dr. Hughes, 
regarding an application for Social Security disability, was 
submitted.  The appellant reported that he had pain in his 
feet with walking and that he had been told by one doctor 
that he had flat feet.  Dr. Hughes observed that the 
appellant "has definitely flat feet or fallen arches."  The 
impression was of flat feet. 

A VA examination was conducted in April 2001.  The appellant 
reported that he did not notice any pain in his feet until 
service in 1964 when he could not do some of the basic 
training activities because he felt as if his feet were "on 
pin cushions."  He claimed that he was given arch supports 
which helped some.  He indicated that from that time until 
the present he had gone through many different kinds of shoes 
and had used different kinds of arch supports.  He claimed 
that he could never go barefoot because it hurt his feet too 
much.  The examiner's impression was of flat feet on clinical 
examination bilaterally with malalignment of the Achilles 
tendon, both weightbearing and nonweightbearing on the right, 
and some restriction in joint motion on the right causing 
minimal functional impairment.

As reported above, service medical records are completely 
negative for any complaints or findings referable to flat 
feet, and the appellant's feet and musculoskeletal system 
were described as normal at the time of his September 1964 
military release examination.  The first medical evidence of 
a diagnosis of flatfeet is dated in November 1998, more than 
thirty-four years after the appellant's military separation.

The only evidence contained in the claims file which would 
tend to establish that the appellant's flat feet were 
incurred during his period of military service are the 
appellant's own contentions, as set forth in various 
correspondence and hearing testimony received by VA, and the 
lay statements of his family and friend.  However, as neither 
the appellant, his family members or friend have been shown 
to be medical experts, they are not qualified to express 
authoritative and probative opinions regarding any medical 
diagnosis or causation.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical diagnosis 
or causation of a particular condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that a veteran does not meet his or her 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  

For these reasons, the preponderance of the evidence is 
against the appellant's claim for service connection for flat 
feet.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for flat feet is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

